Case 2:20-cv-00189-JRG-RSP Document 40 Filed 12/16/20 Page 1 of 11 PageID #: 765




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION

      FINALROD IP, LLC,                                      §
                                                             §
                          Plaintiff,                         §
                                                             §
      v.                                                     §          Case No. 2:20-cv-00189-JRG-RSP
                                                             §
      ENDURANCE LIFT SOLUTIONS, INC.,                        §
                                                             §
                        Defendant.                           §

                                             MEMORANDUM ORDER

             Before the Court is the Motion to Transfer Venue to the Western District of Texas, filed

  by Defendant Endurance Lift Solutions, LLC. 1 Dkt. No. 12. After consideration, the Court

  DENIES Endurance’s Motion.

             I.       BACKGROUND

             Plaintiff Finalrod IP, LLC brought this patent infringement suit against Defendant on June

  12, 2020, asserting that Endurance’s Series 300 Sucker Rod and End Fitting (the “Series 300”)

  infringes Claims 13–15 of U.S. Patent No. 10,385,625 (“the ’625 Patent”). See Dkt. No. 1 at ¶¶ 6–

  9. The ’625 Patent is titled “Sucker Rod Apparatus and Method” and relates generally to a novel

  design for a fiberglass sucker rod. It issued on August 20, 2019.

             Finalrod is said to be a holding company headquartered in Big Spring, Texas, which is in

  the Northern District of Texas. Finalrod is the owner of the ‘625 Patent. Id. at ¶¶ 1, 6. Endurance

  is said to be an oil and gas company providing equipment and services in the secondary recovery

  of hydrocarbons. Endurance has offices throughout Texas, including the Eastern, Northern, and

  Western Districts. The most relevant Endurance location appears to be the one in Big Spring,



  1
      Endurance was incorrectly identified as Endurance Lift Solutions, Inc. See Dkt. No. 11.
Case 2:20-cv-00189-JRG-RSP Document 40 Filed 12/16/20 Page 2 of 11 PageID #: 766




  Texas, in the Northern District of Texas. Dkt. No. 12-11 at. ¶ 3. The Series 300 is developed,

  manufactured, and tested at the Big Spring facility. Id. Relevant documents concerning the

  development, functionality and testing of the Series 300 are also predominantly located in Big

  Spring. Id. Endurance also has locations in Midland, and in the Eastern District in Tyler and

  Longview. Id. at ¶¶ 2, 5.

           On June 29, 2015, Finalrod and R2R and D, LLC d/b/a Superod (collectively, the “Finalrod

  I Plaintiffs”) filed suit against John Crane, Inc., John Crane Production Solutions, Inc. and

  Endurance (collectively, the “Finalrod I Defendants”), 2 alleging that the Series 200 Sucker Rod

  and End Fitting (the “Series 200”) infringes one of their patents. 3 Finalrod IP, LLC et al. v. John

  Crane, Inc. et al., 7:15-cv-00097-ADA (W.D. Tex.) (“Finalrod I”). The Finalrod I Defendants

  counterclaimed that the Finalrod I Plaintiffs infringe U.S. Patent No. 6,193,431 (“the ’431

  Patent”). During the course of the case, the Finalrod I Plaintiffs amended the patents they asserted

  and added the Series 300 as an allegedly infringing product. 4

           Finalrod I originally was assigned to a judge in the Midland courthouse in the Western

  District of Texas. However, over the course of five years, Finalrod I was assigned to a total of four

  different judges (Judge Junell, Judge Ezra, Judge Counts, and Judge Albright), ultimately being

  assigned to Judge Albright in Waco, Texas on April 26, 2019.

           Finalrod I is at an advanced stage. For instance, Finalrod I resulted in a Markman opinion

  drafted by a special master appointed by Judge Counts. It was even scheduled for a May 2020 trial.

  See, e.g., Finalrod I at Dkt. No. 329. However, the Court recently entered an order excluding some



  2
    Endurance claims the John Crane entities are its predecessor-in-interest; Finalrod disputes that. See Dkt. No. 12 at
  2; Dkt. No. 19 at 10–11.
  3
    U.S. Patent No. 10,385,625 (“the ’625 patent”).
  4
    They dropped the ’162 Patent and added U.S. Patent Nos. 9,181,757 (“the ’757 Patent”) and 9,045,951 (“the ’951
  Patent”). The application that led to the ’625 Patent is a continuation-in-part of the application that led to the ’757
  Patent, which itself is a continuation-in-part of the application that led to the ’162 Patent. See Dkt. No. 1-1 at (63).

                                                             2
Case 2:20-cv-00189-JRG-RSP Document 40 Filed 12/16/20 Page 3 of 11 PageID #: 767




  of the Finalrod I Plaintiffs’ experts, causing the Finalrod I Plaintiffs to stipulate to a judgment of

  non-infringement of their asserted patents. See Dkt. No. 12-9. That judgment is presently being

  appealed to the Federal Circuit. Finalrod IP, LLC et al. v. John Crane, Inc. et al., 20-1865 (Fed.

  Cir. 2020); see also Dkt. No. 12-3.

         As for the remaining claims, on April 24, 2020, Judge Albright entered a Final Judgment

  of Non-Infringement, dismissing the Finalrod I Plaintiffs’ counterclaims of invalidity, and staying

  the Finalrod I Defendants’ counterclaim of infringement pending the resolution of the appeal. See

  Dkt. No. 12-9. Finalrod I is thus currently stayed indefinitely.

         II.     LEGAL STANDARD

         Section 1404(a) provides that “[f]or the convenience of parties and witnesses, in the interest

  of justice, a district court may transfer any civil action to any other district or division where it

  might have been brought.” 28 U.S.C. § 1404(a). The first inquiry when analyzing a case’s

  eligibility for § 1404(a) transfer is “whether the judicial district to which transfer is sought would

  have been a district in which the claim could have been filed.” In re Volkswagen AG, 371 F.3d

  201, 203 (5th Cir. 2004) (“In re Volkswagen I”) (citing In re Horseshoe Entm’t, 337 F.3d 429, 433

  (5th Cir. 2003)).

         Once that threshold is met, courts analyze both public and private factors relating to the

  convenience of parties and witnesses as well as the interests of particular venues in hearing the

  case. See Humble Oil & Ref. Co. v. Bell Marine Serv., Inc., 321 F.2d 53, 56 (5th Cir. 1963); In re

  Nintendo Co., Ltd., 589 F.3d 1194, 1198 (Fed. Cir. 2009); In re TS Tech USA Corp., 551 F.3d

  1315, 1319 (Fed. Cir. 2008). The private factors are: 1) the relative ease of access to sources of

  proof; 2) the availability of compulsory process to secure the attendance of witnesses; 3) the cost

  of attendance for willing witnesses; and 4) all other practical problems that make trial of a case



                                                    3
Case 2:20-cv-00189-JRG-RSP Document 40 Filed 12/16/20 Page 4 of 11 PageID #: 768




  easy, expeditious, and inexpensive. In re Volkswagen I, 371 F.3d at 203 (citing Piper Aircraft Co.

  v. Reyno, 454 U.S. 235, 241 n.6 (1981)). The public factors are: 1) the administrative difficulties

  flowing from court congestion; 2) the local interest in having localized interests decided at home;

  3) the familiarity of the forum with the law that will govern the case; and 4) the avoidance of

  unnecessary problems of conflict of laws or in the application of foreign law. Id. (citation omitted).

          The plaintiff’s choice of venue is not a factor in this analysis. See In re Volkswagen of Am.,

  Inc., 545 F.3d 304, 314-15 (5th Cir. 2008) (“In re Volkswagen II”). Rather, the plaintiff’s choice

  of venue contributes to the defendant’s burden of proving that the transferee venue is “clearly more

  convenient” than the transferor venue. Id. at 315. Furthermore, though the private and public

  factors apply to most transfer cases, “they are not necessarily exhaustive or exclusive,” and no

  single factor is dispositive. Id.

          III.     ANALYSIS

                   a. Proper Venue

          Endurance seeks to transfer this case to the Western District of Texas. Finalrod does not

  contest that the Western District would be an appropriate district. 5 This threshold inquiry is met.

                   b. Private Interest Factors

                             i. Cost of Attendance for Willing Witnesses

          “The convenience of the witnesses is probably the single most important factor in a transfer

  analysis.” In re Genentech, Inc., 566 F.3d 1338, 1342 (Fed. Cir. 2009) (citation omitted). While

  the Court must consider the convenience of both the party and non-party witnesses, it is the

  convenience of non-party witnesses that is the more important factor and is accorded greater



  5
    There is some confusion about which division Endurance seeks this case to be transferred to. At times, its analysis
  focuses on the Midland division, where Finalrod I was originally filed, and other times focuses on the Waco division,
  where the current judge is stationed. As explained below, the correct analysis should focus on the Waco division.

                                                           4
Case 2:20-cv-00189-JRG-RSP Document 40 Filed 12/16/20 Page 5 of 11 PageID #: 769




  weight in a transfer of venue analysis. See 15 Charles Alan Wright & Arthur R. Miller, Federal

  Practice and Procedure § 3851 (4th ed.) (collecting cases).

         Endurance argues that this factor favors transfer because “almost all of the key witnesses

  reside either in or near the” Western District and the Court intends “to try the [Finalrod I] issues

  in Midland.” Dkt. No. 12 at 9.

         Finalrod counters that Endurance fails to identify a single non-party witness. Compounding

  this, Finalrod argues that Endurance has made no attempt to identify specific party witnesses or

  provide information concerning the importance of any witness’ testimony. Dkt. No. 19 at 8–9.

         Endurance admits that “Endurance’s manufacturing facility—where almost all relevant

  Endurance witnesses and documents would be located—is in Big Spring, Texas,” which is in the

  Northern District. Dkt. No. 12 at 5 (citing Dkt. No. 12-11 at ¶ 3). It also admits that Big Spring is

  382 miles from Waco. Id. at 5 n.1.

         It is true that the Court originally indicated that it would try Finalrod I in Midland.

  However, that case is indefinitely stayed. Endurance provides no evidence to support its assertion

  that the present case, if it was transferred, would be consolidated with Finalrod I or tried in

  Midland. For one, the two cases have no overlapping patents. Beyond that, the two cases are at

  different points in their respective schedules. This case is just beginning, while the other would

  have already had a trial if not for the stay. Finally, the case was being handled in Waco, which as

  noted is quite far from Midland. For at least these reasons, the Court cannot assume that the case

  will be tried in Midland.

         Since Waco is so far from Big Spting, many of the witnesses would need to incur lodging

  expenses even if the trial was held in Waco. Beyond this, as noted by Finalrod, Endurance fails to

  identify specific witnesses, including non-party witnesses, in the Western District or explain their



                                                   5
Case 2:20-cv-00189-JRG-RSP Document 40 Filed 12/16/20 Page 6 of 11 PageID #: 770




  importance. While Endurance argues that it has employees who work in Midland, it does not argue

  that they would be a part of this case. Even if it had made this showing, as party witnesses, their

  convenience is accorded less weight.

           Endurance, accordingly, has not shown that this factor favors transfer.

                             ii. Relative Ease of Access to Sources of Proof

           “In patent infringement cases, the bulk of the relevant evidence usually comes from the

  accused infringer. Consequently, the place where the defendant’s documents are kept weighs in

  favor of transfer to that location.” In re Genentech, 566 F.3d at 1345 (citation omitted).

           Endurance admits that almost all relevant Endurance witnesses and documents would be

  in Big Spring, Texas. Dkt. No. 12 at 8 (citing Dkt. No. 12-11 at ¶ 3). 6 However, it argues that Big

  Spring is closer to the Western District and therefore, more convenient. Finalrod argues that this

  factor is like the one above—Endurance has not pointed to anything specifically that would make

  the Western District more convenient.

           As an initial matter, Endurance consistently tries to combine Big Spring and Midland into

  one greater Big Spring/Midland area. However, the two areas are around 40 miles away from each

  other. Dkt. No. 12 at 5. In its experience, the Court has never considered the two areas as one. It

  therefore does not find it credible to lump the two areas together. This lumping further muddles

  the record as it is not clear whether Endurance means to refer to Big Spring, the location of

  Endurance’s main facility and an area in the Northern District, or Midland, a town in the Western

  District and the place where Finalrod I was initially filed. This distinction is important and

  Endurance’s loose and interchangeable use of these locations hinders its arguments.


  6
    Endurance states that the relevant documents are “located in Midland or nearby Big Spring.” Id. The declaration it
  relies on, however, states that the relevant documents “are predominantly located in Big Spring.” Dkt. No. 12-11 at ¶
  3. The distinction between Midland and Big Spring is quite relevant to today’s analysis. The Court does not look
  favorably on such inconsistencies, intentional or not, especially since they occur repeatedly in Endurance’s briefing.

                                                            6
Case 2:20-cv-00189-JRG-RSP Document 40 Filed 12/16/20 Page 7 of 11 PageID #: 771




         With that in mind, the Court finds that Endurance does not credibly point to any evidence

  that would be more accessible in the Western District than in the Eastern District. All the relevant

  Series 300 evidence it points to is in the Northern District. See Dkt. No. 12-11 at ¶ 3. Both Waco

  and Marshall are a few hundred miles away from Big Spring.

         Endurance, accordingly, has not shown that this factor favors transfer.

                        iii. Availability of Compulsory Process to Secure the Attendance of
                             Witnesses
         A district court has absolute subpoena power to compel a non-party witness’ attendance at

  a deposition within 100 miles of where the witness lives or works. FED. R. CIV. P. 45(c)(1)(A).

         Endurance agrees that the “Waco location and this Court’s Marshall location are similarly

  situated for purposes of this factor” since they are both located beyond 100 miles of any likely

  witness. Dkt. No. 12 at 9.

         Finalrod argues that while “no witnesses have been identified by Endurance, it has asserted

  that employees reside within the Western District, Northern District, Eastern District, and Southern

  District.” Dkt. No. 19 at 8 (citing Dkt. No. 12-11 at ¶ 4). This Court, it argues, has compulsory

  process over all unidentified party witnesses because they reside within the state that this Court

  sits. Id. (citing FED. R. CIV. P. 45(c)(1)(B)(i)–(ii)). It further contends that Endurance has not

  identified a single potential non-party witness.

         Both this Court and the Waco division have near-equal subpoena power in this case as it

  stands. As an initial matter, Endurance does not identify any specific witnesses, let alone give their

  locations. However, it does argue that relevant party witnesses would likely be in Big Spring. Big

  Spring is over 100 miles from both this Court and Waco, meaning neither location has an

  advantage in compelling the witnesses to attend. Endurance also mentions that it has physical

  locations in Tyler and Longview, which are within 100 miles of this Court, but not Waco.


                                                     7
Case 2:20-cv-00189-JRG-RSP Document 40 Filed 12/16/20 Page 8 of 11 PageID #: 772




  Endurance describes the personnel in those locations as “unlikely to have relevant, non-duplicative

  knowledge or documents.” Dkt. No. 12-11 at ¶ 5. The availability of the personnel in those

  locations is, thus, not terribly persuasive. In sum, Endurance has not shown that a single witness—

  party or non-party—would likely be within 100 miles of either Marshall or Waco.

          Endurance, accordingly, has not shown that this factor favors transfer.

                         iv. All Other Practical Problems that Make Trial of a Case Easy,
                             Expeditious, and Inexpensive
          Endurance argues that the predominant reason why this case should be transferred to the

  Western District is that it would promote judicial economy, because that court “already has deep

  familiarity with the patents, the parties and the accused products.” Dkt. No. 12 at 10. Its main

  contention is that Finalrod I overlaps with this case since the cases involve similar patents. It is

  also concerned about conflicting decisions between the two cases.

          Finalrod argues that while that case has been progressing for five years, the current judge

  has only been a part of the case for a fraction of that time with the “majority of the discovery and

  claim construction [taking] place under Judge Counts.” Dkt. No. 19 at 9. Beyond that, Finalrod

  contends that neither it nor Endurance are involved in any of the remaining claims in Finalrod I

  and that none of the patents overlap between the two cases. Finally, it contends Finalrod I is both

  stayed and otherwise ready for trial so no efficiencies would be gained from transferring this case.

          Plaintiff has the more persuasive position. The risk of duplicative work is slight. The

  patents are different. The cases are different. Endurance argues that if this Court does not transfer

  the case to Waco, there would be a risk of duplicative work and conflicting decisions. But Finalrod

  I is currently stayed. Transferring the case will result in little, if any, efficiency gains. In order to

  consolidate the cases, this case would have to wait until the Finalrod I appeal concludes, which

  could easily take a year or more. Endurance does not explain how this scenario would be more


                                                     8
Case 2:20-cv-00189-JRG-RSP Document 40 Filed 12/16/20 Page 9 of 11 PageID #: 773




  efficient. Besides the scheduling differences, the cases are also different in scope. It is not clear at

  all that the cases would be consolidated even if the appeal concluded tomorrow. Thus, the risk of

  conflicting decisions is also low.

          Beyond that, the cases do not have any overlapping patents. While the patents in the two

  cases may be somewhat related, it is unclear just how related the patents are to each other. 7 For

  instance, the asserted patent in this case, the ’625 Patent, issued years after Finalrod I began. At a

  minimum, this would change the damages analysis. Differing infringement and validity reads are

  also highly likely. Finally, Endurance argues that since Finalrod I resulted in a claim construction

  order, it would be efficient to transfer the case. But Endurance does not point to a single claim

  term that was construed in Finalrod I that it also believes will be construed in this case. Even it

  did, the claim construction order was issued by a special master appointed by another judge.

          Along those same lines, the parties here are different from the Finalrod I parties. While

  Endurance and Finalrod were a part of Finalrod I, it is unclear what interest they still have in

  Finalrod I. The court in that case issued a partial dismissal. Finalrod contends that dismissal

  resulted in Endurance not having any pending claims left in Finalrod I. Dkt. No. 19 at 10–11. If

  true, it would make even less sense to transfer the case to the Western District.

          Endurance, accordingly, has not shown that this factor favors transfer.

                   c. Public Interest Factors

                             i. Administrative Difficulties Flowing from Court Congestion

          The speed with which a case can come to trial and be resolved is a factor in the transfer

  analysis. Considerations include a proposed transferee court’s “less congested docket” and

  “[ability] to resolve this dispute more quickly.” In re Hoffman-La Roche Inc., 587 F.3d 1333, 1336


  7
   Endurance did little to explain how similar the patents are—a significant question since continuations-in-part can
  have different specifications and claims, which could result in sharply different patents.

                                                          9
Case 2:20-cv-00189-JRG-RSP Document 40 Filed 12/16/20 Page 10 of 11 PageID #: 774




  (Fed. Cir. 2009). This factor is the “most speculative,” and in situations where “several relevant

  factors weigh in favor of transfer and others are neutral, then the speed of the transferee district

  court should not alone outweigh all of those other factors.” In re Genentech, 566 F.3d at 1347.

          Endurance argues this factor is neutral. However, it admits that the median time from filing

  to trial in civil cases in the Western District is roughly 24 months, compared to roughly 18 months

  in the Eastern District. Dkt. No. 12 at 12 (citing Dkt. No. 12-10). Furthermore, it does not explain

  how the stay in Finalrod I would affect the time to trial.

          Endurance, accordingly, has not shown that this factor favors transfer.

                          ii. Local Interest in Having Localized Interests Decided at Home

          This factor considers the interest of the locality of the chosen venue in having the case

  resolved there. In re Volkswagen I, 371 F.3d at 205–06. This consideration is based on the principle

  that “[j]ury duty is a burden that ought not to be imposed upon the people of a community which

  has no relation to the litigation.” Id. at 206 (citation omitted).

          Endurance argues that the residents of the Western District have an interest in “litigation

  between companies centered in the Midland/Big Spring Area.” Dkt. No. 12 at 13. It further

  contends that it only has a limited presence in the Eastern District.

          Finalrod responds that the Eastern District is a “home” for Endurance, and the Northern

  District is “home” for Finalrod. “Furthermore, ‘near’ the Western District is not in the Western

  District.” Dkt. No. 19 at 14. Thus, the residents of Waco have no interest in this controversy and

  the Eastern District is the judicial district that does have a local interest in this dispute.

          The Court has already explained that Midland and Big Spring should not be considered a

  single area. Endurance, admittedly, has locations in both the Eastern and Western Districts. It

  argues that neither would be especially relevant to this case. Finalrod, however, contends that the



                                                     10
Case 2:20-cv-00189-JRG-RSP Document 40 Filed 12/16/20 Page 11 of 11 PageID #: 775




  Eastern District is “home” to Endurance. While Endurance somewhat disputes this, it does not

  explain why it has more of a localized interest in the Western District than the Eastern District.

         Endurance, accordingly, has not shown that this factor favors transfer.

                         iii. Familiarity of the Forum with the Law that Will Govern the Case

         The parties both agree that this case involves U.S. patent law, making this factor is neutral.
  .
                         iv. Avoidance of Unnecessary Problems of Conflict of Laws or in the
                             Application of Foreign Law
         The parties also agree that since patent law is federal law, conflict of laws are generally not

  implicated. Likewise, foreign law is not at issue in this case. Thus, this factor is neutral.

         In sum, Endurance has not shown that any of the private or public factors weigh in favor

  of transfer. Quite the opposite, in fact, as some of the factors weigh against it. Accordingly,

  Endurance has not shown that transfer to the Western District would be clearly more convenient.

         IV.     CONCLUSION

         For the reasons set forth herein, the Court DENIES Endurance’s Motion. Dkt. No. 12.
         SIGNED this 3rd day of January, 2012.
          SIGNED this 16th day of December, 2020.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE




                                                    11
